IN THE SUPREME COURT OF THE STATE OF DELAWARE

KWINE E. SMITH, §
§ No. 142, 2015
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for New Castle County,
STATE OF DELAWARE, § Cr. ID No. 1209001028
§
Plaintiff Below, §
Appellee. §

Submitted: June 26, 2015
Decided: July 1, 2015

ORDER
This lst day of July 2015, it appears to the Court that, on June 8, 2015, the
Clerk issued a notice to show cause, by certiﬁed mail, directing the appellant to
show cause why this appeal should not be dismissed for his failure to ﬁle an
opening brief and appendix and his failure to pay the Supreme Court ﬁling fee.
The appellant has not re8ponded to the notice to show cause within the required

ten-day period and therefore dismissal of this appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.